     Case 4:21-cv-00579-P Document 52 Filed 07/21/21       Page 1 of 10 PageID 513



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS,
                          FORT WORTH DIVISION

 STATE OF TEXAS,

               Plaintiff,                       Civil Action No. 4:21-cv-00579-P
                      v.
 JOSEPH R. BIDEN, JR., et al.,

               Defendants.

     PLAINTIFF’S RESPONSE TO COURT ORDER AND TO DEFENDANTS’
                     NOTICE OF NEW CDC ORDER


        The State of Texas files this response to the Court’s July 19, 2021 Order, which

directed Texas to “file a response informing the Court of the effect of the new order

on its contentions in this lawsuit and its pending motion for a preliminary injunction”

by Wednesday, July 21. ECF No. 51. In short, the Court should proceed and issue

immediate injunctive relief that requires Defendants to: 1) comply with the October

Order and 8 U.S.C. § 1222, and 2) either promptly expel members of family units and

all other aliens not excepted from Title 42 under the CDC’s July 16, 2021 order or

detain such aliens as required by section 1222. The Court should also hold in

abeyance a decision on a preliminary injunction applicable to unaccompanied alien

children covered by the CDC’s July 16 order as outlined below.

I.      The Court Should Issue Immediate Injunctive Relief to Texas, as the
        Defendants’ July 16, 2021 Filing Does Not Change the Defendants’
        Failure to Comply with Title 42 for Members of Family Units or the
        Defendants’ Failure to Comply with 8 U.S.C. § 1222.

        The Defendants take the novel position that—because of the issuance of a new

Order issued by the Director of the Centers for Disease Control and Prevention on

                                            1
  Case 4:21-cv-00579-P Document 52 Filed 07/21/21         Page 2 of 10 PageID 514



July 16, 2021 applicable only to unaccompanied alien children, see ECF No. 50-1 (the

“July Order”)—“Texas’s motion for preliminary injunction is now moot in its

entirety.” See ECF No. 50 at 1. For the reasons described below, in prior filings, and

at the hearing on July 13, 2021, the Defendants are wrong. This Court should issue

a preliminary injunction requiring Defendants to follow their own rules and apply

Title 42 to members of family units and requiring Defendants to comply with the

requirements of 8 U.S.C. § 1222(a) for those aliens whom it does not rapidly expel

under Title 42.

      Nothing in the Defendants’ “Notice of New CDC Order,” or the Order itself, see

ECF No. 50-1 (“July Order”), changes anything about this case related to the

Defendants’ failure to apply Title 42 to members of family units encountered at the

border—in violation of the Defendants’ own rules—or Texas’s requested relief as

applied to that population. Texas filed a complaint challenging the Defendants’

failure to apply Title 42 to family units and sought declaratory and injunctive relief

from this Court. See Complaint, ECF No. 1 at 13-14, 20-21, 28-29, 32-33. Texas sought

a preliminary injunction asking the Court to “preliminarily enjoin the Defendants’

noncompliance with their own applicable public health regulations[.]” Mot. for

Prelim. Inj., ECF No. 21 at 1. Texas filed a brief in support of its motion, describing

the Defendants’ failure to apply Title 42 to family units, the irreparable harms to

Texas, and asking the Court to issue an injunction ordering the Defendants to

“resume activities in furtherance of the October Order, to include applying Title 42

to all covered aliens arriving at the U.S. Border—without categorically excepting



                                          2
  Case 4:21-cv-00579-P Document 52 Filed 07/21/21          Page 3 of 10 PageID 515



classes of people, whether families, unaccompanied minors, or others[.]” Br. in

Support of Mot. for Prelim. Inj., ECF No. 22 at 9-10, 19-27, 34. And Texas maintained

its request for such relief in its Reply in Support of Motion for Preliminary Injunction.

See Reply in Support of Mot. for Prelim. Inj., ECF No. 46.

      Similarly, nothing in the Notice of New CDC Order, or the July Order itself,

changes anything about this case related to the Defendant’s failure to comply with

the requirements of 8 U.S.C. § 1222(a). Texas challenged the Defendants’ failure to

use 8 U.S.C. § 1222 in its complaint and sought declaratory and injunctive relief. See

Complaint, ECF No. 1 at 14-18, 29-30, 32-33. Texas filed a Motion for Preliminary

Injunction, asking the court to “preliminarily enjoin the Defendants’ failure to detain,

quarantine, and test—under 8 U.S.C. § 1222(a)—all aliens arriving who could carry

a communicable disease of public health significance before releasing them into the

United States.” Mot. for Prelim. Inj., ECF No. 21 at 1. Texas filed a brief in support

of its motion, requesting injunctive relief as applied to the Defendants’ failure to

comply with 8 U.S.C. § 1222(a). See Br. in Support of Mot. for Prelim. Inj., ECF No.

22 at 11-15, 34. And Texas maintained its request in its Reply in Support of Motion

for Preliminary Injunction. See Reply in Support of Mot. for Prelim. Inj., ECF No. 46.

      But in the Defendants’ view, Texas’s request for preliminary injunctive relief

is “now moot in its entirety,” see ECF No. 50 at 1, because according to the

Defendants, Texas:

      argued for a likelihood of success on only two of the (now moot) APA
      claims in the complaint—specifically, the claims that the February
      notice was arbitrary and capricious for not providing a reasoned
      explanation (count 1 of the complaint) and that state reliance interests

                                           3
  Case 4:21-cv-00579-P Document 52 Filed 07/21/21           Page 4 of 10 PageID 516



      were not considered in issuing the February notice (count 2 of the
      complaint).

Id. Texas, however, already addressed in its Reply in Support of Motion for

Preliminary Injunction a similar contention from the Defendants. See Reply in

Support of Mot. for Prelim. Inj., ECF No. 46 at 15-18 (“Texas’s opening brief included

a substantive merits briefing of the factual background and legal basis for these

claims. Texas also sought relief on both the February Order and the change in policy

for families in arguing its likelihood of success. That is all that Local Civil Rule 7.1(d)

requires.”) (citations omitted).

      Beyond the reasons articulated in Texas’s Reply, the Defendants’ position is

contradicted by the plain text of Texas’s Brief in Support of Motion for Preliminary

Injunction. See Br. in Support of Mot. for Prelim. Inj., ECF No. 22 at 16-17 (“Texas is

likely to succeed for several reasons, including, but certainly not limited to, the

following: (1) the Defendants lacked a reasoned decision-making process; and (2) the

Defendants did not consider State reliance interests.”) (emphasis added). Moreover,

it is also hard to reconcile such an assertion by the Defendants with an approximately

two-hour hearing on July 13, 2021, during which the Court allowed both parties to

advance arguments about whether the Court should issue a preliminary injunction.

Texas has more than adequately addressed the reasons why this Court should issue

the requested injunctive relief requiring Defendants to apply Title 42 to members of

family units and to comply with 8 U.S.C. § 1222(a) for those it does not rapidly expel

under Title 42.

      Indeed, this Court should issue immediate preliminary injunctive relief as to

                                            4
  Case 4:21-cv-00579-P Document 52 Filed 07/21/21       Page 5 of 10 PageID 517



those claims because Defendants’ data illustrate that tens of thousands of aliens are

being released into the United States in violation of Title 42 and are causing

irreparable harms to the State of Texas. For instance, the City of Laredo, Texas, is

seeking injunctive relief to prevent the Department of Homeland Security from

transporting and releasing aliens into the city because the city’s resources are

overwhelmed. See Laredo v. United States, Complaint at 3-6, No. 5:21-cv-0072 (S.D.

Tex.) (filed July 16, 2021) (alleging that aliens infected with COVID-19 are

overwhelming healthcare resources).

      Late last week, the Department of Homeland Security made available publicly

the total number of border encounters in June. See U.S. Customs and Border

Protection,          Southwest           Border          Land            Encounters,

https://www.cbp.gov/newsroom/stats/southwest-land-border-encounters        (selecting

FY 2020 as the Fiscal Year) (last visited July 12, 2021). The Defendants’ data

highlight the substantial harm Texas has suffered because of the Defendants’

unlawful policies—total border encounters are at historic levels with family unit

encounters increasing while the number of family-unit aliens processed under Title

42 continue to decrease. See id.

      Specifically, in June, there were 188,829 total encounters, including 55,805

encounters with family units, up from 44,746 in May. Id. (selecting “FMUA” under

the Demographic tab). Of those 55,805 family units, the government processed only

8,070 (or roughly 15 percent) using Title 42—the lowest number processed since

January. Id. (selecting “FMUA” under the Demographic tab and “Title 42” under the



                                         5
  Case 4:21-cv-00579-P Document 52 Filed 07/21/21          Page 6 of 10 PageID 518



Title of Authority tab). The government’s own statistics illustrate the consequences

of its failure to follow its own policies and the existence of continued, irreparable

harms to the State of Texas.

      Furthermore, just today—July 21, 2021—the Defendants posted for public

inspection a Notice in the Federal Register about the continuation of temporary travel

restrictions along the United-States Mexico border. See U.S. Customs and Border

Protection, Notification of Temporary Travel Restrictions Applicable to Land Ports of

Entry and Ferries Service Between the United States and Mexico, https://public-

inspection.federalregister.gov/2021-15574.pdf (July 21, 2021) (scheduled to be

published in the Federal Register on July 22, 2021). “Given the outbreak and

continued transmission and spread of COVID-19 within the United States and

globally, the Secretary has determined that the risk of continued transmission and

spread of the virus associated with COVID-19 between the United States and Mexico

poses an ongoing ‘specific threat to human life or national interests.’” Id. at 3.

      The Notice stated further that “non-essential travel between the United States

and Mexico currently poses additional risk of transmission and spread of the virus

associated with COVID-19 and places the populace of both [the United States and

Mexico] at increased risk of contracting the virus associated with COVID-19.” Id.

(emphasis added). And the Notice further stated:

      Moreover, given the sustained human-to-human transmission of the
      virus, coupled with risks posed by new variants, returning to previous
      levels of travel between the two nations places the personnel staffing
      land ports of entry between the United States and Mexico, as well as the
      individuals traveling through these ports of entry, at increased exposure
      to the virus associated with COVID-19.

                                           6
  Case 4:21-cv-00579-P Document 52 Filed 07/21/21        Page 7 of 10 PageID 519



Id. Texas appreciates the Defendants’ admissions about the risks and harms posed

by COVID-19 in the border environment, particularly in the context of the least

essential form of travel imaginable—illegal immigration across the southern border.

      For the reasons described above, the Court should enter immediate injunctive

relief that requires the Defendants to apply Title 42 to members of family units, and

that requires the Defendants to comply with 8 U.S.C. § 1222 when not rapidly

expelling aliens under Title 42.

II.   The Court Should Hold in Abeyance a Decision on Texas’ Request for
      Injunctive Relief Applicable to Unaccompanied Alien Children,
      Because Texas Needs Time to Evaluate the Effect of the July Order on
      This Case.

      Despite not applying Title 42 to unaccompanied alien children for the duration

of the Biden Administration’s tenure in office, the Defendants announced for the first

time on Friday, July 16, purported reasons why they have excepted unaccompanied

alien children from Title 42’s coverage. The initial complaint challenged Defendants’

February Order both for failing to undergo notice-and-comment rulemaking and for

acting arbitrarily and capriciously by failing to offer any explanation for the order

and failing to consider alternatives and impacts. Even if the July Order belatedly

supplied the required explanations and considerations—an issue that Texas is still

evaluating—both the February and July Orders would remain void for failure to

undergo the required notice-and-comment rulemaking. Given the February Order’s

abject failure to explain Defendants’ rationale, the first motion for a preliminary

injunction did not address the notice-and-comment issue. A renewed motion for a

preliminary injunction would address the notice-and-comment issue for both Orders.


                                          7
  Case 4:21-cv-00579-P Document 52 Filed 07/21/21        Page 8 of 10 PageID 520



      Unfortunately, given the recency of the filing and its relevance to this case,

Texas will need additional time to evaluate the justifications provided in the July

Order, to compare those justifications with the filings in this case, and to consider

filing either an amended or supplemental complaint under Rule 15. If Texas

continues to pursue claims related to the exception of unaccompanied alien children

from Title 42’s coverage, the Defendants’ actions may require an amended or

supplemental complaint that focuses on deficiencies in the July Order, and amended

or supplemental briefing on the need for declaratory and injunctive relief relating to

the CDC’s July 16 order.

      Texas will pursue this review swiftly, and anticipates notifying this Court on

or before Tuesday, August 3 about its intentions with respect to its claims applicable

to unaccompanied alien children. If Texas decides that an amended or supplemental

complaint is warranted, it will file—or seek leave to file—a new complaint as

promptly as possible after notifying the Court about its intended course of action. If

Texas decides not to pursue its claims applicable to unaccompanied alien children, it

intends to notify the Court and dismiss those counts from its complaint entirely.

      Until then, Texas respectfully requests that the Court hold in abeyance Texas’

request for injunctive relief applicable to unaccompanied alien children.




                                          8
 Case 4:21-cv-00579-P Document 52 Filed 07/21/21     Page 9 of 10 PageID 521



Dated: July 21, 2021                    Respectfully submitted,

KEN PAXTON                              /s/ Aaron F. Reitz
Attorney General of Texas               AARON F. REITZ
                                        Lead Counsel
BRENT WEBSTER                           Deputy Attorney General for Legal
First Assistant Attorney General        Strategy
                                        Texas Bar No. 24105704
                                        P.O Box 12548
                                        Austin, Texas 78711-2548
                                        Phone: (512) 936-1989
                                        aaron.reitz@oag.texas.gov

                                        MATTHEW G. WHITAKER
                                        America First Legal Foundation
                                        300 Independence Avenue SE
                                        Washington, DC 20003
                                        (202) 964-3721
                                        info@aflegal.org

                                        CHRISTOPHER J. HAJEC
                                        MATT A. CRAPO
                                        Immigration Reform Law Institute
                                        25 Massachusetts Ave., NW, Suite 335
                                        Washington, DC 20001
                                        (540) 205-7986
                                        litigation@irli.org




                                    9
 Case 4:21-cv-00579-P Document 52 Filed 07/21/21     Page 10 of 10 PageID 522



                        CERTIFICATE OF SERVICE

      I certify that on July 21, 2021, the foregoing instrument was filed

electronically via the Court’s CM/ECF system causing electronic service upon all

counsel of record.

                                           /s/ Aaron F. Reitz
                                           AARON F. REITZ




                                      10
